Citation Nr: 0721757	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2006, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Huntington RO.  
A transcript of the hearing is of record.

The Board notes that in the veteran's VA Form 9, he limited 
his appeal to the issue of entitlement to service connection 
for a bilateral hearing loss disability.  He withdrew his 
appeal for entitlement to service connection for post-
traumatic stress disorder (PTSD).


FINDING OF FACT

In November 2006, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he desired to withdraw his appeal


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In November 
2006, the Board received written notification from the 
appellant that he desired to withdraw this appeal.  
Consequently, there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the appeal 
will be dismissed.



ORDER

The appeal is dismissed.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


